Mikoll, J. (dissenting).
We respectfully dissent.
The issue here is whether petitioner’s injury was the natural and proximate result of an accidental injury entitling him to an accident disability pension. The injury must be the result of a " 'sudden, fortuitous mischance, unexpected, out of the ordinary, and injurious in impact’ ” (Matter of Lichtenstein v Board of Trustees of Police Pension Fund, 57 NY2d 1010, 1012, quoting Johnson Corp. v Indemnity Ins. Co., 6 AD2d 97, 100, affd 7 NY2d 222). Petitioner was injured when pulled to the left by the sudden jerking movement of the patient’s head whose tooth was being extracted. Petitioner felt immediate pain from the hyperextension of his right shoulder and arm.
Respondent Comptroller found that the movement of the patient’s head was not an accident but, rather, a risk inherent in petitioner’s occupation. Thus, there was no precipitating accidental event entitling petitioner to accidental disability benefits. The Comptroller’s determination is in keeping with current criteria (see, Matter of Menna v New York City Employees' Retirement Sys., 59 NY2d 696; Matter of Beachy v Regan, 119 AD2d 967, 968, lv denied 68 NY2d 604). There were sufficient evidentiary bases for the denial of accident disability retirement benefits. The Comptroller’s determination should therefore be confirmed and the petition dismissed.